JENKS, P. J.:
The defendant appeals from a judgment entered upon a ven diet for the plaintiff'at Trial Term in an action for libel. The learned court charged: “ In any event, the plaintiff is entitled to compensation for the injury done him by the use of those words, if you find that they were designed to be applied to him, and that he suffered injury thereby; if no proof has been offered on behalf of the defendant of the truth of those words; if you find them to be libelous, and in that connection you may consider the fact that in the answer of the defendant there are statements which have been read to you by counsel which would indicate that the defendant reiterated and repeated some, at least, of the. statements concerning the plaintiff which were contained in the charges. So much with respect to compensatory damages.” Thereafter the court discussed exemplary damages.
From this instruction the jury could understand that upon the question of compensatory damages they might consider the fact that the defendant in a plea had reiterated or had repeated the words, or some of them, which were charged as libelous. I think that the exception taken to this instruction presents error beyond our appellate disregard.
The general rule is that pleadings, so far as their statements, admissions or allegations are concerned, are in evidence and are open to comment. (White v. Smith, 46 N. Y. 418; Tisdale v. President, etc., D. & H. C. Co., 116 id. 416, cited in Holmes v. Jones, 121 id. 461, 466.) But the instruction of the court was in effect that the jury might consider the statements in the plea, not merely as bearing upon the issue, but upon the question of compensatory damages. The rule in this State permitted the defendant to interpose a plea authorized by sections 635 and 536 of the Code of Civil Procedure (See, too, Id. § 508) that might require the repetition of the offensive words or of some of them without penalty of having such repetition considered upon the question of damages, unless the plea was made in bad faith or wantonly or recklessly. The earlier rule stated in Hero v. Ruscoe (4 N. Y. 162) and in earlier or contemporaneous cases, was thus modified after, and in consideration of, the enactment of sections 164 and 165 of the Code of Procedure, *493the forerunners of the said sections 535 and 536 of the Code of Civil Procedure. (Klinck v. Colby, 46 N. Y. 427; Cruikshank v. Gordon, 118 id. 179; Distin v. Rose, 69 id. 122; Holmes v. Jones, supra; Tobin v. Sykes, 71 Hun, 471; Potter v. N. Y. Evening Journal Pub. Co., 68 App. Div. 102. See, too, Pearce v. Stace, 207 N. Y. 515; 2 Sedg. Dam. [9th ed.] § 447.) In Upton v. Hume (24 Ore. 420; 21 L. R. A. 493) there is a thorough discussion of the authorities in this State. If the repetition of the offensive words is germane to such a plea, it would be harsh to penalize a pleader in good faith beyond the consequence which may follow the failure of any plea, by permitting the mere plea to aggravate the damages. On the other hand, if the plea is a pretext for repetition of the offensive words, i. e., if the plea as a plea was made in bad faith, then the purpose of the repetition was offense, not defense, and it is but just that the pleader should respond in the damages. There is an interesting discussion of the rationale of the rule in Newell on Slander and Libel (3d ed. § 431). The principle that the conduct of the defendant up to trial and at trial may be considered in the assessment of damages, should not be applied to a plea made in good faith and affirmatively authorized by our procedure. Else damages which are awarded on the theory of an offense may be given for the failure of a defense despite the good faith that marked its interposition.
The bad faith, or the like, need not be established by affirmative proof. For the jury may be satisfied thereof from the surrounding circumstances, even up to and during the trial. The mere abandonment of the plea at trial may suffice, if such course is not consistent with an original interposition of the plea in good faith, or without wantonness or recklessness.
As the present rule permits the consideration of the plea because of the bad faith and the like that attends it, I think that the damages that may be awarded therefor are in the nature of “ smart money ” ■— exemplary damages, but not compensatory. (See Willard v. Press Pub. Co., 52 App. Div. 448, 451; Aird v. Fireman's Journal Co., 10 Daly, 254, 256; Joyce Damages, § 401, citing the New York rule.)
The defendant did not request an instruction that the repetition of the plea could-not be considered upon the question of *494damages unless the plea was made in bad faith or the like. Under such circumstances, the court would not have committed reversible error if it had submitted the repetition of the plea for the consideration of the jury upon the question of exemplary damages. (Marx v. P. P. Co., 134 N. Y. 561, 563.) But, as I have said, the court specifically instructed that the repetition was germane to the question of compensatory damages. In view of the general verdict returned upon submission of the questions of both compensatory and exemplary damages, we cannot resolve the verdict nor analyze it (Cohalan v. New York Press Co., 212 N. Y. 346), and it may be that the jury awarded damages for compensation only, and yet increased the amount thereof upon consideration of the repetition in the plea.
In view of the new trial, it is pertinent to state that the expression as to nominal damages contained in our opinionupon the first appeal (165 App. Div. 26) should not be construed as an attempted limitation upon the power of the new jury.
The questions of headlines (Code Civ. Proc. §§ 1907, 1908) and of a summary are well, thoroughly and soundly discussed in Salisbury v. Union & Advertiser Co. (45 Hun, 120) and in Lawyers’ Co-Op. Pub. Co. v. West Pub. Co. (32 App. Div. 585). It may, however, be pointed out that in Lawyers’ Co-Op. Pub. Co. v. West Pub. Co. (supra) the court, per Follett, J., after discussion of several cases, say: “Under these cases the question whether headlines are justified by the matter to which they relate is not always a question of fact for the jury.”
The judgment and order are reversed and a new trial is granted, costs to abide the event.
Thomas and Stapleton, JJ., concurred; Putnam, J., read for affirmance, with whom Mills, J., concurred.